PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/000,320
Filing Date: 5 Jun 2018
Appellant(s): The Procter & Gamble Company



__________________
Linda Marie Sivik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 4, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1

Claims 1, 4-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0335040, Nov. 13, 2014) in view of Schmaus et al. (US 2010/0324152, Dec. 23, 2010), Carter et al. (US 2014/0302103, Oct. 9, 2014), and Combs et al. (US 2014/0093466, Apr. 3, 2014).

Rejection 2

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0335040, Nov. 13, 2014) in view of Schmaus et al. (US 2010/0324152, Dec. 23, 2010), Carter et al. (US 2014/0302103, Oct. 9, 2014), Combs et al. (US 2014/0093466, Apr. 3, 2014), and further in view of Tashjian et al. (US 5,288,484, Feb. 22, 1994).

Rejection 3

Claims 1, 4-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 and 17 of copending Application No. 16/209,267 (reference application) in view of Combs et al. (US 2014/0093466, Apr. 3, 2014).

Rejection 4

Claims 1, 4-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/209,294 (reference application) in view of Combs et al. (US 2014/0093466, Apr. 3, 2014).

Rejection 5

Claims 1, 4-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13 of copending Application No. 16/209,230 (reference application) in view of Combs et al. (US 2014/0093466, Apr. 3, 2014).


(2) Response to Argument

Rejection 1

	Appellant argues Yu et al. in view of Schmaus et al. and further in view of Carter et al. and Combs et al. neither discloses or make obvious claim 1. 
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. Instant claim 1 recites a hair care composition comprising a 1,2-diol selected from 1,2-decanediol or 1,2-dodecanediol, a solid particle selected from silica, hydrophobic silica, and zinc carbonate, an aqueous carrier, an emulsifier, and a combination of polyacrylamide, C13-14 isoparaffin, and laureth-7. As discussed in the rejection, Yu et al. disclose a hair care composition comprising about 20% to about 99% water and a metal salt, wherein suitable metal salts include zinc carbonate. Therefore, it would have been obvious to one of ordinary skill in the art to have the hair care composition of Yu et al. comprise an aqueous carrier and zinc carbonate (i.e. solid particle). Schmaus et al. disclose wherein 1,2-decanediol removes sebum. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated 1,2-decanediol into the composition of Yu et al. as an additional agent that will aid in removing sebum. Yu et al. disclose wherein the composition may be in the form of an emulsion; therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the emulsifier of Carter et al. into the composition of Yu et al. to form an emulsion. Combs et al. disclose wherein SepigelTM 305 (i.e. combination of polyacrylamide, C13-14 isoparaffin, and laureth-7) increases the substantively of a composition such that it does not drip undesirably onto other areas of the body. Therefore, it would have been obvious to one of ordinary skill the art to have incorporated SepigelTM 305 into the composition of Yu et al. to incorporate this desirable property into the composition. As such, the combination of references does make obvious instant claim 1 and Appellant’s argument is unpersuasive.  

	Appellant argues that Yu et al. in view of Schmaus et al. and further in view of Carter et al. and Combs et al. neither discloses or makes obvious wherein the combination of components in claim 1 provide benefits by modifying the sebum physical properties such as melting characteristic and/or absorbing sebum. As a result, the transfer of sebum from the scalp to hair fibers is reduced, making hair appearance and feel to be less unclean. 
	The Examiner does not find Appellant’s argument to be persuasive. Rationale different from Appellant’s is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 (IV). Therefore, it is not necessary for the prior art to suggest the combination of components in instant claim 1 for Appellant’s reason of modifying the sebum physical properties such as melting characteristic and/or absorbing sebum. The Examiner has provided a motivation for the combination as discussed in the rejection and above. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that one of skill in the art would not look to Schmaus et al. and arbitrarily select such diols to combine with a solid particle in order to modify the sebum physical properties such as melting characteristics and/or absorbing sebum. As a result, the transfer of sebum from the scalp to hair fibers is reduced, making hair appearance and feel to be less unclean. Therefore, this is a conclusory statement with no basis other than the Office Action opinion. The Office Action fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. The rejection does not state wherein a diol is selected Schmaus et al. to combine with a solid particle in order to modify the sebum physical properties such as melting characteristics and/or absorbing sebum. Therefore, Appellant’s asserted conclusory statement was not made. 
Moreover, the rejection does provide a reason to combine the diol of Schmaus et al. with the solid particle of Yu. As discussed in the rejection, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.1 to 10 wt. % 1,2-decanediol into the composition of Yu et al. motivated by the desire to incorporate an additional agent that will aid in removing sebum as taught by Schmaus et al. Therefore, an articulated reasoning with some rational underpinning was provided to support the legal conclusion of obviousness and Appellant’s argument is unpersuasive. 

Appellant argues that the Final Office Action cannot selectively pick-and-choose various components from the encyclopedic disclosures found in the multiple cite documents and reassemble them unerringly to arrive at the present invention. There should be something in the prior art or a convincing line of reasoning in the answer suggesting the desirability of combining the reference in such a manner as to arrive at the claimed invention.
The Examiner does not find Appellant’s argument to be persuasive. The prior art does provide motivation for combining the various components. As discussed above and in the rejection, Yu et al. disclose a hair care composition comprising about 20% to about 99% water and a metal salt and wherein suitable metal salts include zinc carbonate. Therefore, it would have been obvious to one of ordinary skill in the art to have the hair care composition of Yu et al. comprise an aqueous carrier and zinc carbonate (i.e. solid particle). Schmaus et al. disclose wherein 1,2-decanediol removes sebum. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated 1,2-decanediol into the composition of Yu et al. as an additional agent that will aid in removing sebum. Yu et al. disclose wherein the composition may be in the form of an emulsion; therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the emulsifier of Carter et al. into the composition of Yu et al. to form an emulsion. Combs et al. disclose wherein SepigelTM 305 (i.e. combination of polyacrylamide, C13-14 isoparaffin, and laureth-7) increases the substantively of a composition such that it does not drip undesirably onto other areas of the body. Therefore, it would have been obvious to one of ordinary skill the art to have incorporated SepigelTM 305 into the composition of Yu et al. to incorporate this desirable property into the composition. As such, the prior art does provide motivation for combining the various components and Appellant’s argument is unpersuasive.

Appellant argues that the present invention has demonstrated the combination of 1,2-diol having a carbon chain with a length of more than 8 carbon selected from the group consisting of 1,2 decanediol, 1,2-dodecanediol in combination with a solid particle provide benefits by modifying the sebum physical properties such as melting characteristic and/or absorbing sebum. As a result, the transfer of sebum from the scalp to hair fibers is reduced, making fair appearance and feel to be less unclean. The surprising results of the present invention are shown at pages 26-30 in Table 1 in the specification.
The Examiner does not Appellant’s argument to be persuasive. As discussed previously, which Appellant has not addressed, Table 1 of the instant specification shows wherein adding 1.6% zinc carbonate to a composition comprising 1% 1,2-decanediol has a higher % sebum removal, clean feel rating, and clean look rating compared to a composition comprising 1% 1,2-decanediol and a composition comprising 1.6% zinc carbonate. 
This does not appear to be unexpected. As discussed in the rejection, 1,2-decanediol and zinc carbonate are both known to remove sebum. Example VII comprises 2.6% sebum removing agents (1% 1,2-decanediol + 1.6% zinc carbonate) while the Comparative Example I and Comparative Example III comprise 1% (1,2-decanediol) and 1.6% (zinc carbonate) sebum removing agent, respectively. One of ordinary skill in the art would reasonably expect the combination of 1,2-decanediol with zinc carbonate to remove more sebum than 1,2-decanediol only and zinc carbonate only since the combination comprises a higher amount of sebum removing agents. With regards to the clean feel rating and clean look rating, one of ordinary skill in the art would reasonably expect a composition with less sebum to have a cleaner feel and a cleaner look since sebum contributes to oiliness as taught by Yu et al. As such, the combination of zinc carbonate with 1,2-decanediol that Appellant has shown does not appear to be unexpected.
Moreover, Table 1 of the instant specification also shows wherein adding 0.5% hydrophobic silica to a composition comprising 1% 1,2-decanediol has a higher % sebum removal, clean feel rating, and clean look rating compared to a composition comprising 1% 1,2-decanediol. 
This does not appear to be unexpected. As evidenced by Zhao (US 2009/0247648) silica silylate (i.e. hydrophobic silica) is a sebum absorption ingredient (claim 3). Example VIII comprises 1.5% sebum removing agent (1% 1,2-decanediol + 0.5% hydrophobic silica) while Comparative Example XI comprise 1% sebum removing agent (1,2-decanediol). Thus, one of ordinary skill in the art would reasonably expect the combination of 1,2-decanediol with hydrophobic silica to remove more sebum than 1,2-decanediol only since the combination comprises a higher amount of sebum removing agents. With regards to the clean feel and clean look rating, one of ordinary skill in the art would reasonably expect a composition with less sebum to have a cleaner feel and a cleaner look since sebum contributes to oiliness as taught by Yu et al.  As such, the combination of hydrophobic silica with 1,2-decanediol that Appellant has shown does not appear to be unexpected.
Furthermore, Table 1 of the instant specification additionally shows wherein adding 1.6% zinc carbonate to a composition comprising 1% 1,2-dodecanediol has a higher % sebum removal, clean feel rating, and clean look rating compared to a composition comprising 1% 1,2-dodecanediol. 
This does not appear to be unexpected since as discussed in the rejection, zinc carbonate removes sebum. One of ordinary skill in the art would reasonably expect a composition comprising a higher amount of sebum removing agents to remove more sebum than a composition comprising fewer or no sebum removing agents. Furthermore, one of ordinary skill in the art would reasonably expect a composition with less sebum to have a cleaner feel and a cleaner look since sebum contributes to oiliness as taught by Yu et al. As such, the combination of zinc carbonate with 1,2-dodecanediol that Appellant has shown does not appear to be unexpected.

Appellant argues that one of ordinary skill in the art would not have looked to Carter et al. as Carter et al. has nothing to do with sebum removal and is only directed to pre-emulsifying an emulsion.
The Examiner does not find Appellant’s argument to be persuasive. As discussed above, rationale different from Appellant’s is permissible. Therefore, it is not necessary for the prior art to suggest Appellant’s rationale of sebum removal. As such, Appellant’s argument is unpersuasive. 

Appellant argues that it is only in a hindsight reconstruction of the prior art, impermissibly based on the Appellant’s disclosure, that the Office Action asserts that one of skill in the art would be motivated to make those modification of Yu et al. in view of Schmaus et al. and further in view of Carter et al. and Combs et al. 
The Examiner disagrees and does not find Appellant’s argument to be persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, no knowledge gleaned from Appellant’s disclosure was used to provide the motivations stated in the rejection. Appellant has also not shown where knowledge was gleaned from Appellant’s disclosure to provide the motivations stated in the rejection. Therefore, the rejection is not based on impermissible hindsight.

Rejection 2

	Appellant argues that Yu et al. in view of Schmaus et al., Carter et al., and Combs et al., and further in view of Tashjian et al. neither discloses or makes obvious Claim 1 and further including dependent Claim 14.
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. Instant claim 1 is obvious from Yu et al. in view of Schmaus et al., Carter et al., and Combs et al. as discussed above. As discussed in the rejection, Yu et al. disclose a hair care composition and Tashjian et al. disclose wherein hair care compositions may be in the form of a pretreatment conditioner. Thus, instant claim 14 is obvious since a pretreatment conditioner was a known and alternative product form for compositions that clean hair as taught by Tashjian et al. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that Yu et al. in view of Schmaus et al., Carter et al., and Combs et al. and further in view of Tashjian et al. neither discloses or makes obvious wherein the combination of components in claim 1 provide benefits by modifying the sebum physical properties such as melting characteristic and/or absorbing sebum. As a result, the transfer of sebum from the scalp to hair fibers is reduced, making hair appearance and feel to be less unclean. 
	The Examiner does not find Appellant’s argument to be persuasive and submits that this argument has been addressed above.

Appellant argues that one of skill in the art would not look to Schmaus et al. and arbitrarily select such diols to combine with a solid particle in order to modify the sebum physical properties such as melting characteristics and/or absorbing sebum. As a result, the transfer of sebum from the scalp to hair fibers is reduced, making hair appearance and feel to be less unclean. Therefore, this is a conclusory statement with no basis other than the Office Action opinion. The Final Office Action fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
	The Examiner does not find Appellant’s argument to be persuasive and submits that this argument has been addressed above.

Appellant argues that the Final Office Action cannot selectively pick-and-choose various components from the encyclopedic disclosures found in the multiple cite documents and reassemble them unerringly to arrive at the present invention. There should be something in the prior art or a convincing line of reasoning in the answer suggesting the desirability of combining the reference in such a manner as to arrive at the claimed invention.
The Examiner does not find Appellant’s argument to be persuasive and submits that this argument has been addressed above.

Appellant argues that the present invention has demonstrated the combination of 1,2-diol having a carbon chain with a length of more than 8 carbon selected from the group consisting of 1,2 decanediol, 1,2-dodecanediol in combination with a solid particle provide benefits by modifying the sebum physical properties such as melting characteristic and/or absorbing sebum. As a result, the transfer of sebum from the scalp to hair fibers is reduced, making fair appearance and feel to be less unclean. The surprising results of the present invention are shown at pages 26-30 in Table 1 in the specification.
The Examiner does not find Appellant’s argument to be persuasive and submits that this argument has been addressed above.

Appellant argues that one of ordinary skill in the art would not have looked to Carter et al. as Carter et al. has nothing to do with sebum removal and is only directed to pre-emulsifying an emulsion and then look further yet again to Tashjian et al. for a pre-wash composition.
The Examiner does not find Appellant’s argument to be persuasive and submits that this argument has been addressed above.

Appellant argues that it is only in a hindsight reconstruction of the prior art, impermissibly based on the Appellant’s disclosure, that the Office Action asserts that one of skill in the art would be motivated to make those modification of Yu et al. in view of Schmaus et al., Carter et al., and Combs et al. and further in view of Tashjian et al.
The Examiner does not find Appellant’s argument to be persuasive and submits that this argument has been addressed above.

Rejection 3
	
	Appellant has not addressed this rejection. Therefore, the rejection is maintained.

Rejection 4

	Appellant has not addressed this rejection. Therefore, the rejection is maintained.

Rejection 5

	Appellant has not addressed this rejection. Therefore, the rejection is maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.